DETAILED ACTION
This office action is responsive to request for continued examination filed on July 23, 2022 in this application Periyaeluvan et al., U.S. Patent Application No. 16/360,926 (Filed March 21, 2019) (“Periyaeluvan”).  Claims 1 – 20 were pending.  Claims 1 is amended.  Claims 1 – 20 are pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission of on July 23, 2022 has been entered.

Response to Arguments
1.	With respect to Applicant’s argument on pg. 7 of the Applicant’s Remarks (“Remarks”) stating that claim 9 has support in the specification for the limitation: “before receiving a communication indicating that a remote debugging computer wants to debug the receiving device, establish, by the receiving device, a persistent outbound connection,” examiner respectfully disagrees.  See § Claim Rejections - 35 USC §112(a).
The specification fails to describe that the persistent outbound connection was established “before receiving a communication indicating that a remote debugging computer wants to debug the receiving device.”  See Periyaeluvan at ¶¶ 0049 - 0051.  The specification describes an example embodiment in which first a persistent outbound connection is created and then a message is sent to the receiving device via the message server.  
However, the specification is silent on whether there were or were not prior messages sent to the receiving device via the message server.  Under the broadest reasonable interpretation of “indicating that a remote debugging computer wants to debug” almost any message sent by a debugging computer to a receiving device prior to establishment of the connection would be an indication of a desire for future debugging, such as an acknowledgement message sent from the debugging computer to the receiving device that is part of, but not the final step in, establishing the persistent outbound connection.  The specification fails to articulate how the connection can be established without “a communication” being sent from the remote debugging computer to the receiving device.
Therefore, the specification fails to disclose that the existing persistent outbound connection was established “before receiving a communication indicating that a remote debugging computer wants to debug the receiving device.”
Claims 10 – 16 remain rejected as depending on claim 9.
2.	With respect to Applicant’s argument on pg. 8 – 9 of the Remarks stating that prior art reference Wu fails to teach a persistent outbound connection, examiner respectfully disagrees, however this argument is moot in light of newly added prior art reference Chunduru which teaches this limitation.  See § Claim Rejections - 35 USC §103 § Claim 1.
Chunduru teaches that prior to receiving the debugging command, the receiving device, such as customer premises equipment, performs an initial configuration at “day 0 boot” when it is first powered on and creates at that time an encrypted IPSec Tunnel as a management path across the firewall between the CPE and a configuration server, or ACS where the IPSec Tunnel is a persistent connection established by the CPE outbound to the ACS to allow the ACS to communicate configuration information to the CPE via the IPSec Tunnel.  Chunduru at ¶¶ 0016; id. at 0063 – 0066 & id. at fig. 4.
Therefore, the prior art teaches a persistent outbound connection.
3.	With respect to Applicant’s argument on pg. 9 of the Remarks stating that prior art reference Asenjo fails to teach separate debug data upload server, message server, and remote debugging computer, examiner respectfully disagrees and notes that this argument is moot in light of the new combination of references for the independent claims.  See § Claim Rejections - 35 USC §103 § Claim 1.
Prior art reference Sun teaches that the firewall communication mechanism is used by the receiving device to receive the debugging command from the remote debugging client [10] via a message server [21], execute the command to produce a log, and send the output log back to the debugging client via the debug data upload server [23] that is different from the message server and debugging computer.  Sun at ¶¶ 0032 & 0033 (send debug command via cloud server); id. at ¶ 0042 & 0043 (send debug command to receiver); id. at ¶ 0043 (execute debut command and produce log); id. at ¶ 0043 & 0046 (send output log back to client via cloud); id. at ¶¶ 0026 & 0027 (http communication using SSL); id. at ¶¶ 0044 – 0046 & fig. 1 (output logs are sent via the debug data database 23 in the cloud which is remote from debugger 10 and message server 21).  
Therefore, the prior art teaches separate debug data upload server, message server, and remote debugging computer.
4.	With respect to Applicant’s argument on pgs. 9 -10 of the Remarks stating there is no “reason one of ordinary skill in the art would combine the features” of the prior art references to teach the limitations of dependent claim 7, examiner respectfully disagrees.  See § Claim Rejections - 35 USC §103 § Claim 7.  One having ordinary skill in the art would have been motivated to combine the method for sending a debugging command through an open firewall port as taught in Wu, Chunduru, and Sun with using the open firewall port for real-time debugging as taught in Asenjo, for the purpose of performing failure detection and debugging even in the presence of a firewall.
Therefore, there is a reason for the combination.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 9 – 16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 9 is rejected under 35 U.S.C. 112(a) because the claims recite “before receiving a communication indicating that a remote debugging computer wants to debug the receiving device, establish, by the receiving device, a persistent outbound connection.”  The specification fails to describe that the persistent outbound connection was established “before receiving a communication indicating that a remote debugging computer wants to debug the receiving device.”  See Periyaeluvan at ¶¶ 0049 - 0051.  The specification describes an example embodiment in which first a persistent outbound connection is created and then a message is sent to the receiving device via the message server.  However, the specification is silent on whether there were or were not prior messages sent to the receiving device via the message server.  Under the broadest reasonable interpretation of “indicating that a remote debugging computer wants to debug” almost any message sent by a debugging computer to a receiving device prior to establishment of the connection would be an indication of a desire for future debugging, such as an acknowledgement message sent from the debugging computer to the receiving device that is part of, but not the final step in, establishing the persistent outbound connection.  The specification fails to articulate how the connection can be established without “a communication” being sent from the remote debugging computer to the receiving device.  Therefore, the specification fails to disclose that the existing persistent outbound connection was established “before receiving a communication indicating that a remote debugging computer wants to debug the receiving device.”
Claims 10 - 16 are rejected as depending on claim 9.

Claim Rejections 35 U.S.C. §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 6, 9, 14, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al., United States Patent Application Publication No. 2013/0219363 (Published August 22, 2013, filed February 17, 2012) (“Wu”), in view of Chunduru et al., United States Patent Application Publication No. 2020/0186427 (Published June 11, 2020, filed December 5, 2018) (“Chunduru”) and Sun, United States Patent Application Publication No. 2014/0245266 (Published August 28, 2014, filed February 22, 2014) (“Sun”).

Claims 1, 9, and 17
With respect to claims 1, 9, and 17 Wu teaches the invention as claimed including a method for remote debugging of a receiving device, the method comprising:
sending over a computer network, by a remote debugging computer that is remote from the receiving device and separated from the receiving device by a firewall, a message to the receiving device via a message server that has [a connection] across restrictions of the firewall, …the message sent through the …connection…carrying a command to be executed by the receiving device;  {The debugging client communicates via a message server such as controller 102 and/or connector 106 which act as a router to transmit the debugging command to the receiving device in the cloud to be debugged.  Wu at fig. 1 and ¶¶ 0015 – 0018 & 0022.  First an agent is deployed to the receiving device which maintains a persistent outbound connection to the controller 102.  Id. at ¶ 0017; id. at fig. 2 (step 208 – 210 open outbound connection, step 211 & 212 begin debugging.   Subsequent to the establishment of the outbound connection the debugging command is transmitted to the agent via the controller to begin a debugging session.  Id at ¶ 0017.  Additionally, agents listen for and respond to requests from the controller for “software status information” on the receiving devices prior to receiving the debug command.  Id. at ¶ 0020.  Communication between the receiving device and the controller 102 is via ports in the firewall of the receiving device that are open between the receiving device and the message server.  Id. at ¶¶ 0017 & 0021.}
However, Wu does not explicitly teach the limitation:
an existing persistent outbound connection that was established by the receiving device …existing persistent outbound connection that was established by the receiving device across restrictions of the firewall {Chunduru does teach this limitation.  Chunduru teaches that method for sending a debugging command via a message server through an open firewall port, as taught in Wu includes where prior to receiving the debugging command the receiving device, such as customer premises equipment, performs an initial configuration at “day 0 boot” when it is first powered on and creates at that time an encrypted IPSec Tunnel as a management path across the firewall between the CPE and a configuration server, or ACS where the IPSec Tunnel is a persistent connection established by the CPE outbound to the ACS to allow the ACS to communicate configuration information to the CPE via the IPSec Tunnel.  Chunduru at ¶¶ 0016; id. at 0063 – 0066 & id. at fig. 4.  
Wu and Chunduru are analogous art because they are from the “same field of endeavor” and are both from the same “problem-solving area.”  Specifically, they are both from the field of software debugging, and both are trying to solve the problem of how to communicate debugging instructions.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to combine a method for sending a debugging command via a message server through an open firewall port, as taught in Wu with first opening a persistent connection, as taught in Chunduru.  Chunduru teaches that automatically creating the configuration process prevents manual installation and decreases expense and delays.  Id. at ¶¶ 0003, 0015, 0016.  Therefore, one having ordinary skill in the art would have been motivated to combine a method for sending a debugging command via a message server through an open firewall port, as taught in Wu with first opening a persistent connection and then debugging, for the purpose of using an open firewall port to assist in debugging communication.}
However, Wu and Chunduru do not explicitly teach the limitation:
and receiving over a computer network, via a debug data upload server that is different hardware than the message server and is remote from the remote debugging computer and from the message server, in response to execution of the command by the receiving device, output from the receiving device resulting from execution of the command.  {Sun does teach this limitation.  Sun teaches that method for sending a debugging command via a message server through an open firewall port, as taught in Wu and Chunduru includes where the firewall communication mechanism is used by the receiving device to receive the debugging command from the remote debugging client [10] via a message server [21], execute the command to produce a log, and send the output log back to the debugging client via the debug data upload server [23] that is different from the message server and debugging computer.  Sun at ¶¶ 0032 & 0033 (send debug command via cloud server); id. at ¶ 0042 & 0043 (send debug command to receiver); id. at ¶ 0043 (execute debut command and produce log); id. at ¶ 0043 & 0046 (send output log back to client via cloud); id. at ¶¶ 0026 & 0027 (http communication using SSL); id. at ¶¶ 0044 – 0046 & fig. 1 (output logs are sent via the debug data database 23 in the cloud which is remote from debugger 10 and message server 21).  
Wu, Chunduru, and Sun are analogous art because they are from the “same field of endeavor” and are both from the same “problem-solving area.”  Specifically, they are both from the field of software debugging, and both are trying to solve the problem of how to perform debugging instructions and receive debugging output.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to combine a method for sending a debugging command via a message server through an open firewall port, as taught in Wu and Chunduru with where the firewall communication mechanism is used by the receiving device to receive the debugging command from the debugging client [10] via a message server [21], execute the command to produce a log, and send the output log back to the debugging client via the message server, as taught in Sun.  Sun teaches debugging communication between debugging client and receiving device even when the firewall is enabled.  Id. at ¶¶ 0049 & 0050.  Therefore, one having ordinary skill in the art would have been motivated to combine a method for sending a debugging command via a message server through an open firewall port, as taught in Wu and Chunduru with where the firewall communication mechanism is used by the receiving device to receive the debugging command from the debugging client [10] via a message server [21], execute the command to produce a log, and send the output log back to the debugging client via the message server, as taught in Sun, for the purpose of communicating over an enabled firewall boundary.}

Claims 6, 14, and 19
With respect to claims 6, 14, and 19, Wu, Chunduru and Sun teach the invention as claimed, including:
wherein the command is to collect debug files from the receiving device.  {The firewall communication mechanism is used by the receiving device to receive the debugging command from the debugging client [10] via a message server [21], execute the command to produce a log, and send the output log back to the debugging client via the message server.  Sun at ¶¶ 0032 & 0033 (send debug command via cloud server); id. at ¶ 0042 & 0043 (send debug command to receiver); id. at ¶ 0043 (execute debut command and produce log); id. at ¶ 0043 & 0046 (send output log back to client via cloud); id. at ¶¶ 0026 & 0027 (http communication using SSL).}







Claims 7, 15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wu in view of Chunduru, Sun, and Asenjo et al., United States Patent Application Publication No. 2014/0336795 (Published November 13, 2014, filed November 22, 2013) (“Asenjo”).

Claims 7, 15, and 20
With respect to claims 7, 15, and 20, Wu, Chunduru, and Sun teach the invention as claimed, including:
wherein the received output from the receiving device resulting from execution of the command includes debug files from the receiving device.  {The firewall communication mechanism is used by the receiving device to receive the debugging command from the debugging client [10] via a message server [21], execute the command to produce a log, and send the output log back to the debugging client via the message server.  Sun at ¶¶ 0032 & 0033 (send debug command via cloud server); id. at ¶ 0042 & 0043 (send debug command to receiver); id. at ¶ 0043 (execute debut command and produce log); id. at ¶ 0043 & 0046 (send output log back to client via cloud); id. at ¶¶ 0026 & 0027 (http communication using SSL).}
However, Wu does not explicitly teach the limitation:
and wherein the method further comprises: after the existing persistent outbound connection was established by the receiving device across restrictions of the firewall and before sending of any message to the receiving device via the message server carrying a command to be executed by the receiving device, the receiving device stopping operating or operating incorrectly due to a system malfunction, software error, or customer error; and providing technical assistance in real time using the remote debugging computer by at least obtaining information regarding operation of the receiving device remotely in real time in order to resolve problems in real time experienced by the receiving device regarding the receiving device stopping operating or operating incorrectly due to a system malfunction, software error, or customer error and remotely performing debugging of the receiving device system in real time, wherein the obtaining the information regarding operation of the receiving device remotely in real time includes: sending, in response to the receiving device stopping operating or operating incorrectly due to a system malfunction, software error, or customer error, sending over a computer network, by the remote debugging computer that is remote from the receiving device 3Application No. 16/360,926Reply to Office Action Dated June 3, 2021and separated from the receiving device by the firewall, the message to the receiving device via the message server that has the existing persistent outbound connection; and the remote debugging computer receiving over a computer network, via a debug data upload server that is different hardware than the message server and is remote from the remote debugging computer and from the message server, and in response to execution of the command by the receiving device, output from the receiving device in real time resulting from execution of the command.  {Asenjo does teach this limitation.  Asenjo teaches that method for sending a debugging command via a message server through an open firewall port, as taught in Wu, Chunduru, and Sun includes where prior to receiving the command the connection from the receiving device is opened and used to transmit data from the receiving device, then an error on the receiving device is detected, and finally a real-time command for execution by the receiving device is sent via the connection to debug the error.  Asenjo at ¶¶ 0050 & 0083 (establish outbound connection); id. at ¶ 0055 (persistent outbound connection); id. at ¶¶ 0056, 0116, 0094 (detect failure after creation of outbound connection); id. at ¶ 0060 (command to resolve failure); id. at ¶¶ 0044 & 0102, figs. 9 & 10 (debug data is transmitted via data store 602 which is separate from the debugging server 508 and the message server 212).  
Wu, Chunduru, Sun and Asenjo are analogous art because they are from the “same field of endeavor” and are both from the same “problem-solving area.”  Specifically, they are both from the field of software debugging, and both are trying to solve the problem of how to perform debugging instructions and receive debugging output.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to combine a method for sending a debugging command via a message server through an open firewall port, as taught in Wu, Chunduru, and Sun with first opening a persistent connection and then debugging, as taught in Asenjo.  Asenjo teaches that first creating the connection allows for the collection of data that can be analyzed to discover a failure.  id. at ¶¶ 0056 & 0116.  Therefore, one having ordinary skill in the art would have been motivated to combine a method for sending a debugging command via a message server through an open firewall port, as taught in Wu, Chunduru, and Sun with first opening a persistent connection and then debugging, for the purpose of performing failure detection and debugging even in the presence of a firewall.

Claims 2 – 5, 8, 10 – 13, 16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Wu in view of Chunduru, Sun and Rupavatharam, United States Patent Application Publication No. 2014/0189576 (Published July 3, 2014, filed January 29, 2014) (“Rupavatharam”).

Claims 2 and 10
With respect to claims 2 and 10, Wu, Chunduru, and Sun teach the invention as claimed, however, Wu, Chunduru, and Sun do not explicitly teach the limitation:
wherein the command is to dump a network trace.  {Rupavatharam does teach this limitation.  Rupavatharam teaches that method for debugging an application to obtain a debugging output log, as taught in Wu, Chunduru, and Sun includes where the debugged device is rebooted and where the log contains processor utilization and network device dumb traced data.  Rupavatharam at col. 2 ll. 47 – 65; id at col. 5 ll 6 – 23 & col. 6 ll. 53 – 62; id. at col. 11 ll. 11 - 34.  
Wu, Chunduru, Sun, and Rupavatharam are analogous art because they are from the “same field of endeavor” and are both from the same “problem-solving area.”  Specifically, they are both from the field of software debugging, and both are trying to solve the problem of how to perform debugging instructions and receive debugging output.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to combine a method for debugging an application to obtain a debugging output log, as taught in Wu, Chunduru, and Sun with where the debugged device is rebooted and where the log contains processor utilization and network device dumb traced data, as taught in Rupavatharam.  Therefore, one having ordinary skill in the art would have been motivated to combine a method for debugging an application to obtain a debugging output log, as taught in Wu, Chunduru, and Sun with where the debugged device is rebooted and where the log contains processor utilization and network device dumb traced data, as taught in Rupavatharam, as taught in Rupavatharam, for the purpose of combining know types of debugging logs with a method that gathers debugging logs.}

Claims 3 and 11
With respect to claim 3 and 11, Wu, Chunduru, Sun, and Rupavatharam teach the invention as claimed, including:
wherein the received output from the receiving device resulting from execution of the command includes data representing the dump of the network trace.  
  {A debugged device is rebooted and a debugging log contains processor utilization and network device dumb traced data.  Rupavatharam at col. 2 ll. 47 – 65; id at col. 5 ll 6 – 23 & col. 6 ll. 53 – 62; id. at col. 11 ll. 11 - 34.}

Claims 4 and 12
With respect to claim 4 and 12, Wu, Chunduru, Sun, and Rupavatharam teach the invention as claimed, including:
wherein the output from the receiving device that includes data representing the dump of the network trace is received via an HTTPs/SFTP connection.   {A debugged device is rebooted and a debugging log contains processor utilization and network device dumb traced data.  Rupavatharam at col. 2 ll. 47 – 65; id at col. 5 ll 6 – 23 & col. 6 ll. 53 – 62; id. at col. 11 ll. 11 - 34.}

Claims 5, 13, and 18
With respect to claims 5, 13 and 18, Wu, Chunduru, and Sun teach the invention as claimed, however, Wu, Chunduru, and Sun do not explicitly teach the limitation:
wherein the received output from the receiving device resulting from execution of the command includes CPU utilization data regarding CPU utilization of a CPU of the receiving device.    {Rupavatharam does teach this limitation.  Rupavatharam teaches that method for debugging an application to obtain a debugging output log, as taught in Wu, Chunduru, and Sun includes where the debugged device is rebooted and where the log contains processor utilization and network device dumb traced data.  Rupavatharam at col. 2 ll. 47 – 65; id at col. 5 ll 6 – 23 & col. 6 ll. 53 – 62; id. at col. 11 ll. 11 - 34.  
Wu, Chunduru, Sun, and Rupavatharam are analogous art because they are from the “same field of endeavor” and are both from the same “problem-solving area.”  Specifically, they are both from the field of software debugging, and both are trying to solve the problem of how to perform debugging instructions and receive debugging output.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to combine a method for debugging an application to obtain a debugging output log, as taught in Wu, Chunduru, and Sun with where the debugged device is rebooted and where the log contains processor utilization and network device dumb traced data, as taught in Rupavatharam.  Therefore, one having ordinary skill in the art would have been motivated to combine a method for debugging an application to obtain a debugging output log, as taught in Wu, Chunduru, and Sun with where the debugged device is rebooted and where the log contains processor utilization and network device dumb traced data, as taught in Rupavatharam, as taught in Rupavatharam, for the purpose of combining know types of debugging logs with a method that gathers debugging logs.}

Claims 8 and 16
With respect to claims 8 and 16, Wu, Chunduru, and Sun teach the invention as claimed, however, Wu, Chunduru, and Sun do not explicitly teach the limitation:
wherein the command is to reboot the receiving device.  {Rupavatharam does teach this limitation.  Rupavatharam teaches that method for debugging an application to obtain a debugging output log, as taught in Wu, Chunduru, and Sun includes where the debugged device is rebooted and where the log contains processor utilization and network device dumb traced data.  Rupavatharam at col. 2 ll. 47 – 65; id at col. 5 ll 6 – 23 & col. 6 ll. 53 – 62; id. at col. 11 ll. 11 - 34.  
Wu, Chunduru, Sun, and Rupavatharam are analogous art because they are from the “same field of endeavor” and are both from the same “problem-solving area.”  Specifically, they are both from the field of software debugging, and both are trying to solve the problem of how to perform debugging instructions and receive debugging output.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to combine a method for debugging an application to obtain a debugging output log, as taught in Wu, Chunduru, and Sun with where the debugged device is rebooted and where the log contains processor utilization and network device dumb traced data, as taught in Rupavatharam.  Therefore, one having ordinary skill in the art would have been motivated to combine a method for debugging an application to obtain a debugging output log, as taught in Wu, Chunduru, and Sun with where the debugged device is rebooted and where the log contains processor utilization and network device dumb traced data, as taught in Rupavatharam, as taught in Rupavatharam, for the purpose of combining know types of debugging logs with a method that gathers debugging logs.}

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE E HEBERT whose telephone number is (571)270-1409.  The examiner can normally be reached on Monday to Friday 9:00 a.m. to 6:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 571-272-3759.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

//T.H./										July 16, 2022
Examiner, Art Unit 2199

/LEWIS A BULLOCK  JR/Supervisory Patent Examiner, Art Unit 2199